



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Tahirsylaj
,









2015 BCCA 7




Date: 20150113

Docket: CA041286

Between:

Regina

Respondent

And

Ylber Tahirsylaj

Appellant




Before:



The Honourable Madam Justice Saunders

The Honourable Madam Justice Bennett

The Honourable Mr. Justice Willcock




On appeal from: An
order of the Provincial Court of British Columbia, dated September 18, 2013 (
R.
v. Tahirsylaj
, Abbotsford Docket No. 78303-1).




Counsel for the Appellant:



J.R. Ray





Counsel for the Respondent:



T. Gerhart





Place and Date of Hearing:



Vancouver, British
  Columbia

September 22, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 13, 2015









Written Reasons by:





The Honourable Madam Justice Bennett





Concurred in by:





The Honourable Madam Justice Saunders

The Honourable Mr. Justice Willcock








Summary:

Mr. Tahirsylaj
appealed his conviction of three
offences: production of marihuana, possession of marihuana for the purposes of
trafficking and fraudulent consumption of electricity.
Mr. Tahirsylaj
argued that the Crown did not prove possession beyond a reasonable
doubt, that the trial judge failed to consider innocent possession and that the
verdicts were unreasonable and not supported by the evidence. Held: appeal dismissed.
The evidence supported the conclusions of the trial judge.

Reasons
for Judgment of the Honourable Madam Justice Bennett:

[1]

Mr. Tahirsylaj appeals his convictions of
three offences: production of marihuana, possession of marihuana for the
purpose of trafficking, and fraudulent consumption of electricity.

Background

[2]

The charges arose on March 30, 2012, when the
RCMP searched a rural property in Mission, B.C. pursuant to a search warrant.
They found a marihuana grow operation in an outbuilding next to a residence.

[3]

At 12:04 p.m., Cst. Croft, a member of the
Emergency Response Team for the Lower Mainland, began surveillance of the
residence. At 1:24 p.m., Cst. Croft observed Mr. Tahirsylaj come out of
the front door of the residence with a young girl. Mr. Tahirsylaj appeared
to be yelling at an adult female and pointing to a rug that was on the ground.

[4]

Cst. Croft then saw Mr. Tahirsylaj open the
door of a vehicle parked in the driveway of the residence, place something in
the drivers seat area, and then walk with a dog around the southwest area of
the property, which was close to the outbuilding. Mr. Tahirsylaj then
stopped and yelled again at the adult female. He pointed at the young girl, and
then entered the outbuilding where the marihuana grow operation was eventually
discovered. While stepping through the door of the outbuilding, Mr. Tahirsylaj
turned around and yelled at the young girl, and also at the adult female. Mr. Tahirsylaj
was not speaking English, but Cst. Croft interpreted the yelling at the young
girl as being intended to send her away from the outbuilding.

[5]

The young girl went back to the adult female,
who was cleaning the rug. Mr. Tahirsylaj remained in the outbuilding for
approximately two minutes, and then came out and stood outside the door of the
outbuilding. He used his cellular phone and appeared to be texting.

[6]

Mr. Tahirsylaj then went to the front of
the residence and opened a garage door. He entered the garage and tried to
start a pressure washer.

[7]

At 2:08 p.m., Mr. Tahirsylajs brother came
out of the residence and assisted Mr. Tahirsylaj with the pressure washer.
Mr. Tahirsylaj pressure washed the rug and then put it on a trampoline in
front of the residence.

[8]

At 2:14 p.m., the Emergency Response Team
arrived with the search warrant. Mr. Tahirsylaj was arrested and informed
of his
Charter
rights.

[9]

Another officer, Cst. Adrian, then went to the
outbuilding and observed that there was a key in the bolt-type lock on the
door. It was locked when Cst. Adrian arrived.

[10]

In the outbuilding, officers found two
electrical panels and three rooms containing 1,152 plants in varying stages of
growth. One room was on the upper level of the outbuilding and accessible only
by ladder. It had a narrow ledge running along its perimeter.

[11]

On the ledge, officers found a B.C. Hydro
electric meter covered by an old towel. There were two hydro meters
legitimately assigned to the property, one for the residence and one for the
outbuilding. The hydro meter found on the ledge of the outbuilding was the
legitimate meter assigned to the residence, and it should have been attached to
the hydro pole outside the residence. Instead, a stolen meter was attached to
that pole. It was not registered and therefore not billed by B.C. Hydro. In
addition, there was a cable that ran electricity from the residence to part of
the grow operation in the outbuilding.

[12]

Two fingerprints were identified on the hydro
meter found on the ledge of the outbuilding. One of the fingerprints was Mr. Tahirsylajs
left thumbprint, placed in a downward motion. The other fingerprint was not
linked to Mr. Tahirsylaj.

[13]

The legitimate meter assigned to the outbuilding
was on the hydro pole, but it was bypassed by two cables which powered the
majority of the marihuana grow operation.

[14]

In the garage, officers found items consistent
with a marihuana grow operation including drying screens, electrical ballasts,
and Ziploc bags.

[15]

Mr. Tahirsylaj did not own or reside at the
residence, nor was he the hydro account holder.

[16]

Mr. Tahirsylaj was charged with the
following offences under the
Controlled Drugs and Substances Act
, S.C.
1996, c. 19, ss. 5(2), 7(1), and the
Criminal Code of Canada
,
R.S.C. 1985, c. C-46, s. 326(1)(a):

5 (2) No person shall, for the purpose of
trafficking, possess a substance included in Schedule I, II, III or IV.



7 (1) Except as authorized under the
regulations, no person shall produce a substance included in Schedule I, II,
III or IV.

[Marihuana is found in Schedule I.]



326
(1) Every one commits
theft who fraudulently, maliciously, or without colour of right,

(
a
)
abstracts, consumes or uses electricity or gas or causes it to be wasted or
diverted[.]

Trial

[17]

At trial, Mr. Tahirsylaj argued that he did
not have knowledge or control over the marihuana grow operation, and so could
not be found guilty of any of the three offences. He elected not to call any
evidence. In particular, he elected not to offer an explanation as to why his
fingerprint was found on the hydro meter found on the ledge of the outbuilding.

[18]

The trial judge reviewed the Crown evidence and
succinctly set out his conclusions for conviction (Reasons for Judgment (RFJ)
at paras. 60-63):

In the case at bar, the evidence before me
is that the accused entered the grow operation on his own accord, alone, exercised
access to the building, albeit for a few short minutes, exited the grow
operation, closed the door behind himself and locked the door. Inside of the
grow operation his fingerprint is found on a hydro meter that had been
illegally removed from the power pole and was a vital part of the actual
diversion of electricity.

The accused also exercised free access to
the garage area of the residence, and indeed the front door, he accessed a
motor vehicle in the driveway, he wandered the property, to some degree, with a
child and a dog prior to entering the grow operation, and appeared to be
preventing the child from entering the grow operation.

On all of the evidence, I am satisfied that
the accused had knowledge of the grow operation. One would have knowledge when
one is inside of that building; it is a massive grow operation. I am further
satisfied that the accused exercised control over that marihuana grow
operation. He had control over the building, he had control over the keys to
the building, he had control over whether anybody else would come into that
building as he was being observed by the police. All of the evidence points to
the fact that the accused was actively involved in the grow operation. The fact
of his fingerprint being found on the meter on the upper level of the grow
operation, in my respectful view is telling. It satisfies me that the accused
was also a party to and involved in the fraudulent consumption of the
electricity that was used to run the grow operation.

Accordingly, I
find the accused guilty of all three charges.

[19]

The quantity of the marihuana led to the
conclusion that, if Mr. Tahirsylaj possessed the marihuana, he possessed
it for the purposes of trafficking.

Issues on Appeal

[20]

Mr. Tahirsylaj raises three grounds of
appeal: he submits that the learned trial judge erred in finding that the
element of control was established beyond a reasonable doubt, that the trial
judge failed to consider innocent possession, and that the verdicts were
unreasonable and not supported by the evidence. The Crown merges the three
grounds into one, the issue being whether the verdicts were unreasonable or not
supported by the evidence.

[21]

I agree with the Crown that the overarching question
is whether the evidence as a whole supports the verdicts. However, I will
address each of the three grounds argued by Mr. Tahirsylaj.

[22]

I will first deal briefly with Mr. Tahirsylajs
submission that the trial judge failed to consider innocent possession, in
that Mr. Tahirsylajs conduct was consistent with that of someone without
a blameworthy mind. Mr. Tahirsylaj summarizes the evidence of his entering
the grow operation briefly, and exiting, and submits that this evidence
supports an inference of innocent possession, citing
R. v. York
, 2005
BCCA 74, 193 C.C.C. (3d) 331. This analysis overlooks a rather significant
piece of evidence: his fingerprint on the meter found on the ledge of the outbuilding.
It is, as Low J.A. said in
R. v. Dhillon
, 2001 BCCA 555 at para. 105,
158 C.C.C. (3d) 353, a selective journey through the evidence. The trial
judge considered all of the circumstances when he concluded that Mr. Tahirsylaj
was in possession of the marihuana. It cannot be said he overlooked the
possibility of innocent possession on the part of Mr. Tahirsylaj, as in
my respectful opinion, there is no air of reality to that submission.

[23]

The key issue in this appeal is whether the
trial judge erred in concluding that the Crown had established that Mr. Tahirsylaj
had the control over the marihuana grow operation required to establish
possession. This ground of appeal is closely linked to the third: if this
conclusion was in error, the verdicts are unreasonable.

[24]

Possession is defined in s. 2 of the
Controlled
Drugs and Substances Act
by reference to s. 4(3) of the
Criminal
Code
:

4 (3) For the purposes of this Act,

(
a
) a person has anything in possession
when he has it in his personal possession or knowingly

(i) has it in the
actual possession or custody of another person, or

(ii) has it in any
place, whether or not that place belongs to or is occupied by him, for the use
or benefit of himself or of another person; and

(
b
) where
one of two or more persons, with the knowledge and consent of the rest, has
anything in his custody or possession, it shall be deemed to be in the custody
and possession of each and all of them.

[25]

The Crown relied upon constructive possession,
as defined in s. 4(3)(b). Constructive possession was recently discussed
in
R. v. Morelli
, 2010 SCC 8 at para. 17, [2010] 1 S.C.R. 253:

Constructive
possession is
established where the accused did not have physical custody of the object in
question, but did have it in the actual possession or custody of another
person or in any place, whether or not that place belongs to or is occupied
by him, for the use or benefit of himself or of another person (
Criminal
Code
, s. 4(3)(
a
)). Constructive possession is thus complete
where the accused: (1) has knowledge of the character of the object, (2)
knowingly puts or keeps the object in a particular place, whether or not that
place belongs to him, and (3) intends to have the object in the particular
place for his use or benefit or that of another person.

[26]

In
R. v. Pham
(2005), 77 O.R. (3d) 401 at 406-407 (C.A.), 203
C.C.C. (3d) 326, affd 2006 SCC 26, [2006] 1 S.C.R. 940, the majority referred
to the basic principles that govern the law of constructive possession:

In order to constitute constructive possession, which is
sometimes referred to as attributed possession, there must be knowledge which
extends beyond mere quiescent knowledge and discloses some measure of control
over the item to be possessed. See
R. v. Caldwell
(1972), 7 C.C.C. (2d)
285, [1972] 5 W.W.R. 150 (Alta. S.C. (A.D.));
R. v. Grey
(1996), 28 O.R.
(3d) 417, [1996] O.J. No. 1106 (C.A.).

In order to constitute joint possession pursuant to s. 4(3)(b)
of the Code there must be knowledge, consent, and a measure of control on the
part of the person deemed to be in possession. See
R. v. Terrence
,
[1983] 1 S.C.R. 357, 147 D.L.R. (3d) 724;
R. v. Williams
(1998), 40 O.R.
(3d) 301, [1998] O.J. No. 2246 (C.A.);
R. v. Barreau
, [1991] B.C.J.
No. 3878, 19 W.A.C. 290 (C.A.); and
R. v. Chambers
, [1985] O.J. No. 143,
20 C.C.C. (3d) 440 (C.A.).



The onus is on the Crown to prove
beyond a reasonable doubt, all of the essential elements of the offence of
possession. This can be accomplished by direct evidence or may be inferred from
circumstantial evidence. In
R. v. Chambers
, supra, at p. 448 C.C.C.,
Martin J.A. noted that the court may draw appropriate inferences from evidence
that a prohibited drug is found in a room under the control of an accused and
where there is also evidence from which an inference may properly be drawn that
the accused was aware of the presence of the drug.

[27]

Knowledge is not at issue, as the parties agreed
that anyone who entered the outbuilding would have had knowledge that it
contained a marihuana grow operation. The issue is control.

[28]

The trial judge acknowledged that the evidence
that Mr. Tahirsylaj controlled the grow operation was thin (RFJ at para. 37).
However, he relied upon four pieces of evidence to conclude that Mr. Tahirsylaj
did in fact have control over the grow operation:

i)        Mr. Tahirsylaj yelled at the little girl, which the
police officer interpreted as being intended to direct her away from the
outbuilding.

ii)        Mr. Tahirsylaj locked the building when he left,
leaving the key in the lock. It must have been him who locked the outbuilding,
as no one else had been at the door between him leaving and Cst. Adrian
arriving.

iii)       Mr. Tahirsylaj had free run of the property including
the garage attached to the residence, as he was seen walking a dog around the
property and entering the garage to get a pressure washer.

iv)       Mr. Tahirsylajs thumbprint was found on the hydro
meter on the outbuilding. This hydro meter was the original meter for the residence,
but it had been replaced with a stolen meter.

[29]

When analyzing circumstantial evidence of
control, one must consider the evidence cumulatively, and not piecemeal. However,
the evidence must support the conclusion beyond a reasonable doubt when it is
the only evidence upon which the Crown relies. Additionally, the circumstantial
evidence that weighs against control must also be considered as part of the
whole evidence.

[30]

In
R. v. Savory
(1996), 94 O.A.C. 318,
[1996]
O.J. No. 3811
at para. 4
,
leave
to appeal refd [1997] 2 S.C.R. xv, the Court said this about possession:

Control for the purpose of constructive
possession does not require that the accused did in fact exercise control over
the object in question. In
R. v. Terrence
(1980), 55 C.C.C. (2d) 183
(Ont. C.A.), aff'd (1983), 4 C.C.C. (3d) 193 (S.C.C.), the Supreme Court accepted
that control means power or authority over the object in question. Similarly,
in
R. v. Chambers
(1985), 20 C.C.C. (3d) 440 (Ont. C.A.), the court held
that the right to grant or withhold consent to drugs being stored in a bedroom
was sufficient to constitute control.

Again, control
is established if there is the right to grant or withhold consent. It is not necessary
that the consent in fact be granted or withheld.

[31]

This reasoning was applied by this Court in
R.
v. Webster
, 2008 BCCA 458 at paras. 44-45, 238 C.C.C. (3d) 270.

[32]

Whether possession can be proven from a
fingerprint and other circumstantial evidence was discussed in
R. v. Lepage
,
[1995] 1 S.C.R. 654, [1995] S.C.J. No. 15. In that case, the accused was
charged with possession of LSD for the purpose of trafficking. His fingerprints
were found on a plastic baggie containing 682 hits of LSD in the apartment
he rented with two other persons. One of the other tenants also had LSD in his
possession, and paper similar to that found in the baggie. The other tenant
testified against Lepage.

[33]

The Court considered whether an adverse
inference can be drawn in circumstances where a fingerprint of an accused is
found, and the accused offers no explanation. The Court commenced with the
principle that the drawing of an inference was a finding of fact (para. 25).
It quoted with approval (at para. 29) the following passage from
R. v.
Johnson
(1993), 12 O.R. (3d) 340 at 345-348 (C.A.), [1993] O.J. No. 206:

No adverse inference can be drawn if there
is no case to answer. A weak prosecutions case cannot be strengthened by the
failure of the accused to testify. But there seems to come a time, where, in
the words of Irving J.A. in
R. v. Jenkins
(1908), 14 C.C.C. 221 at p. 230,
14 B.C.R. 61 (C.A.), circumstantial evidence having enveloped a man in a
strong and cogent network of inculpatory facts, that man is bound to make some
explanation or stand condemned. That point, it seems to me, can only be the
point where the prosecutions evidence, standing alone, is such that it would
support a conclusion of guilt beyond a reasonable doubt. Viewed that way, it
would be better said that the absence of defence evidence, including the
failure of the accused to testify, justifies the conclusion that no foundation
for a reasonable doubt could be found on the evidence. It is not so much that
the failure to testify justifies an inference of guilt; it is rather that it
fails to provide any basis to conclude otherwise. When linked in that fashion
to the strength of the Crowns case, the failure to testify is no different
than the failure to call other defence evidence.  If the Crowns case cries
out for an explanation, an accused must be prepared to accept the adverse
consequences of his decision to remain silent:
R. v. Boss
(1988), 1988
CanLII 190 (ON CA), 46 C.C.C. (3d) 523, 68 C.R. (3d) 123 (C.A.), at p. 542
C.C.C., p. 42 [
sic
] C.R. But the failure to testify cannot be used
as simply one of the circumstances from which the guilt of the accused can be
inferred:
R. v. Armstrong
(1989), 52 C.C.C. (2d) 190 . As Doherty J.
pointed out in
R. v. Manchev
, an unreported judgment of the Ontario High
Court, August 23, 1990, the accuseds failure to testify is not an independent
piece of evidence, to be placed on the evidentiary scale. It is rather a
feature of the trial which may assist in deciding what inferences should be
drawn from the evidence adduced.

[Emphasis
deleted. Ellipses added by the Supreme Court of Canada.]

[34]

The majority of the Court concluded that the
trial judge did not err in drawing an inference of guilt against Lepage in the
circumstances of that case.

[35]

The majority in
Lepage
went on to
consider whether the verdict was unreasonable or not supported by the evidence.
It said this (at para. 40):

Although the respondent was
entitled to rely on s. 686(1)(
a
)(i) in order to support the
judgment below, in my view, it cannot be said that the verdict was
unreasonable. Perhaps if the Crowns case rested solely on the fingerprints
found on the bag containing the LSD one could conclude that there would be
insufficient evidence to prove guilt beyond a reasonable doubt. However, in the
case at bar, the fingerprint evidence was also supplemented, to some extent, by
the evidence as to where the bag was found as well as the testimony of
Thelland. Taken as a whole, there was evidence upon which the trial judge could
reasonably have convicted the respondent.

[36]

An appeal courts function when considering
whether a verdict is unreasonable or not supported by the evidence was discussed
in
R. v. Biniaris
, 2000 SCC 15 at para. 40, [2000] 1 S.C.R. 381:

When an appellate court arrives
at that conclusion, it does not act as a thirteenth juror, nor is it usurping
the function of the jury. In concluding that no properly instructed jury
acting judicially could have convicted, the reviewing court inevitably is
concluding that these particular jurors who convicted must not have been acting
judicially. In that context, acting judicially means not only acting
dispassionately, applying the law and adjudicating on the basis of the record
and nothing else. It means, in addition, arriving at a conclusion that does not
conflict with the bulk of judicial experience. This, in my view, is the assessment
that must be made by the reviewing court. It requires not merely asking whether
twelve properly instructed jurors, acting judicially, could reasonably have
come to the same result, but doing so through the lens of judicial experience
which serves as an additional protection against an unwarranted conviction.

[37]

In
R. v. Wills
, 2014 ONCA 178, 308 C.C.C.
(3d) 109, affd 2014 SCC 73, [2014] S.C.J. No. 73, Doherty J.A. for the Court
discussed the relationship between the reasonableness of a verdict and
circumstantial evidence. Doherty J.A. said this (at paras. 30-31):

The lens of judicial experience refers to the appellate
courts examination of the cogency of the evidence as informed by the courts
awareness of the risk of wrongful convictions associated with certain kinds of
cases and certain kinds of evidence. The court, as an institutional participant
in the criminal justice system, has an appreciation of those risks that a jury
in a specific case cannot have.

Section 686(1)(a)(i) requires the
appellate court to independently weigh the totality of the evidence. The court
weighs the evidence, however, not with a view to making its own assessment as
to the appropriate verdict, but for the more limited purpose of determining
whether the verdict is beyond the reasonableness limit. In making that
assessment, the court must give due weight to the advantage a jury gains from
actually seeing the witnesses and hearing the narrative unfold: see [
R. v.
]
W.H.
,

[2013 SCC 22, [2013] 2 S.C.R. 180] at para. 27.

[38]

In this case, there was evidence that Mr. Tahirsylaj
directed a child away from the outbuilding, entered the building and locked the
door upon leaving. His thumbprint was found on the hydro meter that had been
removed and replaced with a stolen meter. The stolen meter was the tool used
both to steal electricity from B.C. Hydro and in part to supply electricity to
the grow operation. Mr. Tahirsylaj submits that there are many
explanations for his thumbprint to be found on the meter. This argument attacks
the evidence on a piecemeal basis. While each individual piece of
circumstantial evidence in a case may be reasonably or rationally explained
away, that is not the test. The test is whether, on the whole of the evidence,
the verdict is the only rational or reasonable conclusion (see
Dhillon
at para. 102).

[39]

As was said by Ritchie J. (for the majority) in
Paul
v. The Queen
(1975), 27 C.C.C. (2d) 1 (S.C.C.) at 6, [1977] 1 S.C.R. 181, 64
D.L.R. (3d) 491:

I do not think
that the burden resting on the Crown to establish the guilt of the accused
beyond a reasonable doubt includes the added burden of negativing every
conjecture to which circumstantial evidence might be consistent with the
innocence of the accused.

[40]

Mr. Tahirsylaj also did not testify, which
is a fact this Court may take into account when assessing the reasonableness of
the verdict:
Lepage
;
R. v. Jir
, 2010 BCCA 497, 264 C.C.C. (3d) 64
at para. 39.

[41]

In my respectful view, while the evidence is not
overwhelming, the whole of the evidence is sufficient to found each of the
verdicts in this case. As noted above, the judges finding of possession is a
finding of fact, and the role of this Court is not to reweigh and reassess the
evidence and come to our own independent conclusion. Rather, our role is to
determine whether the conclusion of the trial judge went beyond the limit of
reasonableness defined by the evidence. In my respectful opinion, it did not.

[42]

I would dismiss the appeal.

The Honourable Madam Justice Bennett

I agree:

The
Honourable Madam Justice Saunders

I agree:

The Honourable Mr. Justice Willcock


